CLD-042                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 12-2869
                                     ___________

                          UNITED STATES OF AMERICA

                                          v.

                            RYAN J. WASHINGTON,
                                   Appellant
                     ____________________________________

                     Appeal from the United States District Court
                              for the District of New Jersey
                           (D.N.J. Criminal No. 02-cr-00320)
                     District Judge: Honorable Anne E. Thompson
                     ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 16, 2012

              Before: RENDELL, JORDAN and GARTH, Circuit Judges

                          (Opinion filed: December 6, 2012)
                                      _________

                             OPINION OF THE COURT
                                   _________

PER CURIAM

          Pro se appellant Ryan J. Washington appeals the District Court’s denial of his

motion to correct his judgment and commitment order pursuant to Fed. R. Crim. P. 36.

We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the District Court’s
denial of the Rule 36 motion for abuse of discretion. United States v. Niemiec, 689 F.2d

688, 692 (7th Cir. 1982); United States v. Mueller, 168 F.3d 186, 188 (5th Cir. 1999).

For the reasons that follow, we will summarily affirm the judgment of the District Court.

       In 2003, Washington was convicted by a jury of conspiracy to commit bank

robberies in violation of 18 U.S.C. § 1951 (Count 1), use and carrying of a firearm

during and in relation to a crime of violence in violation of 18 U.S.C. 924(c)(1) (Counts 2

& 4)), attempted bank robbery in violation of 18 U.S.C. § 2113(a) (Count 3), and being a

felon in possession of a firearm in violation of 18 U.S.C. 922(g)(1) (Count 7). These

convictions arose from the armed robbery of nine banks, and the attempted armed

robbery of a tenth, by Washington and his three codefendants. Washington was

sentenced to 619 months of imprisonment. On appeal, we affirmed the judgment of

conviction as well as the 7-year and 25-year mandatory consecutive sentences for using

and carrying a firearm in relation to a crime of violence, but vacated the sentences

imposed on the convictions for conspiracy, attempted bank robbery and felon in

possession of a firearm. United States v. Goggans, 257 F. App’x 515 (3d Cir. 2007). We

remanded for resentencing in light of the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005). Id. at 517-18. On remand, Washington was sentenced to

444 months of imprisonment, and we affirmed the amended judgment and conviction.

       In 2011, Washington filed a motion to correct a clerical error pursuant to Fed. R.

Crim. P. 36. Specifically, Washington sought correction of his judgment and


                                             2
commitment order1, which lists the title and section of each offense, but not the statutory

subsection. Washington argues that the subsections should be included for Counts 2, 4

and 7, so that the “charges used to confine him are accurately reflected” in the order.

       Rule 36 provides that “the court may at any time correct a clerical error in a

judgment . . . arising from oversight or omission.” A clerical error “must not be one of

judgment or even of misidentification, but merely of recitation, of the sort that a clerk or

amanuensis might commit, mechanical in nature.” U.S. v. Guevremont, 829 F.2d 423,

425 (3d Cir. 1987) (quoting Dura-Wood Treating Co. v. Century Forest Indus., 694 F.2d

112, 114 (5th Cir. 1982)). As we have explained, “Rule 36 is normally used to correct a

written judgment of sentence to conform to the oral sentence pronounced by the judge.”

United States v. Bennett, 423 F.3d 271, 278 (3d Cir. 2005). In Washington’s case, the

failure to include the subsections did not result in a substantive error in his sentence, but

merely a clerical error in the judgment order. See United States v. Hanna, 639 F.2d 192,

194 (5th Cir. Unit B 1980) (holding that it was a “clerical error readily correctable” under

Rule 36 where the judgment of conviction named a different subsection than that for

which the defendant was charged and tried, but where the penalties were the same); see

also United States v. Wimbush, 103 F.3d 968, 970 (11th Cir. 1997) (finding that a

judgment that incorrectly cited a statutory subsection that did not exist was merely a


1
  Although Washington initially refers to the 2003 judgment and commitment order, a
copy of which he attaches to his motion, he subsequently refers to the 2008 amended


                                              3
clerical error). Although the “omission” of a subsection could be the type of clerical

error that Rule 36 may be used to correct, the court did not abuse its discretion in

declining to do so. When read in its totality, the amended judgment and commitment

order accurately reflects the judgment pronounced by the Court. In addition to the title

and section of each offense, the Order includes a description of the nature, date, and

count number of each offense. The District Court, therefore, did not abuse its discretion

in refusing to correct the Order. See U.S. v. Hovsepian, 307 F.3d 922, 934 (9th Cir. 2002)

(finding no abuse of discretion in denial of Rule 36 motion despite the fact “undisputed

clerical errors existed”).

       Accordingly, because no “substantial question” is presented as to the denial of the

Rule 36 motion, we will summarily affirm the judgment of the District Court entered

June 22, 2012. See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.




order, which contains the same alleged errors and is clearly the intent of the motion.


                                              4